DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application has been transferred to a new examiner of record located in Art Unit 3783 [Infusion arts].  The examiner acknowledges receipt of the response to the restriction requirement filed on 12/28/2020.  Applicant elected claims 1-14 to be examined.  In order to expedite prosecution, the new examiner will also include claims 21-25 which disclose a method of treating a subject using the three dimensional ring structure disclose in claim 1.  The examiner will maintain the restriction of claims 15-20.  Accordingly, the following rejections will examine claims 1-14 and 21-25 on their merits.  
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 21, 23, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”).
In relation to claims 1 and 21, Woolfson teaches a geometrically complex intravaginal ring (IVR) (intravaginal ring, para [0021], with multiple channels therein, para [0013]-[0014]) for placement in the vagina of a subject, the IVR comprising: a three dimensional ring structure (para [0021], [0014]) comprising a body forming an inner diameter (core diameter, para [0074]) and an outer diameter (para [0074]); a plurality of unit cells (multiple channels, para [0014], [0080]), the unit cells comprising a macroscopic (channels, [para [0074]) and/or microscopic architecture, wherein the plurality of unit cells together form the body of the ring structure (para [0074]); and an active compound (para [0002], [0033]); wherein the macroscopic architecture and/or microscopic architecture of the unit cells is configured to control a loading capacity of the active compound within or on the IVR, a diffusion rate of the active compound from the IVR (geometry chosen to achieve desired daily release rate, para [0074]), a surface area of the IVR, a fractional volume of the IVR, and/or a mechanical property of the IVR.  
In relation to claims 11, 23, 24, and 25, Woolfson teaches the infusion of drugs comprising, inter alia, contraceptives [see Woolfson; paragraph 0018].  In relation to other diseases and medical conditions, Paragraph 0018 explicitly states:
“[i]n other optional embodiments, the device body further comprises a device body drug, or a combination of drugs, that is not considered water-soluble or macromolecular.  Such a device body drug may be selected from the group consisting of contraceptives, pain and migraine agents, drugs for hormone replacement therapy, anxiety and depression agents, drugs for the treatment of premenstrual syndrome, drugs for the treatment of genito-urinary disorders, drugs for cervical ripening/induction of labor, antibacterials, antifungals, antimalarial agents, antiprotozoal agents, antiviral and antiretroviral agents, drugs for the treatment of endometriosis, anti-emetic drugs and osteoporosis drugs.”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”).
In relation to claim 2, Woolfson teaches the geometrically complex IVR of claim 1, but does not specifically teach that a fractional volume of the IVR is about 0.1 to about 0.9. However, Woolfson teaches that the IVR is loaded at 22.5% and that higher concentrations can be achieved by increasing the diameter of the channels or changing the geometry (para [0074], [0128]), thus one of ordinary skill in the art would have found it obvious that the volume fraction would be between 0.1 and 0.9 because it would have been loaded at 22.5% as taught (para [0128]) and it would have had a volume fraction: volume of IVR with void spaces/volume of solid <1 because it included channels (para [0014]) and pores and voids (para [0097]) and to adjust the volume fraction in an attempt to provide appropriate dosages would have required only routine experimentation.
Moreover, Woolfson teaches the geometrically complex IVR of claim 1, but does not specifically teach that the fractional volume is calculated based on Equation 2: volume fraction x loading wherein the Volume Fraction is calculated based on Equation 1: Geometric complexity by volume fraction: 
In relation to claim 3, Woolfson teaches the geometrically complex IVR of claim 1, but does not specifically teach that a void volume is regularly or irregularly distributed continuously or in discrete volumes greater than or equal to about 10. However, Woolfson teaches that the IVR is loaded at 22.5% and that higher concentrations can be achieved by increasing the diameter of the channels or changing the geometry (para [0074], [0128]), thus one of ordinary skill in the art would have found it obvious to adjust the placement, amount and size of the channels or voids in an attempt to provide appropriate dosages and to do so would have required only routine experimentation.
In relation to claim 10, Woolfson teaches the geometrically complex IVR of claim 1, wherein the IVR is configured to control the rate and/or duration of diffusion of the active compound from the IVR (geometry chosen to achieve desired daily release rate, para [0074]), wherein the active compound is released from the IVR for an extended period of time, optionally 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 30, 35, 40, 45, 50 days or more (1-360 days, para [0078]).



Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”) in view of The Regents of the University of California (WO 2015/013716A1; hereinafter “Regents”), Woodrow et al. (US 2014/0128345 A1; hereinafter “Woodrow”) or Rolland et al. (US 2017/0120515A1; hereinafter “Rolland”).
As a matter of introduction, claims 4-7 and 9 are considered product by process claims.
However, in order to expedite examination, the examiner will provide evidence to demonstrate the conventionality of the disclosed manufacturing processes.
In relation to claim 4, Woolfson does not disclose a 3d printing process to manufacture the ring.  However, Regents explicitly discloses the use of 3D printing as an alternative method to manufacture rings [see Regents; paragraph 0020].  Accordingly, for an artisan skilled in the art, using 3D printing methods to manufacture the ring disclosed by Woolfson, as taught by Regents, would have been considered obvious in view of the demonstrated conventionality of this particular method of manufacturing.  Moreover, the artisan would have been motivated to make the modification because, as stated in paragraph 0020, the ring could have been produced from a digitized scan of the ring resulting in an accurate physical reproduction of the scan.
In relation to claim 5, Woolfson does not disclose the step of manufacturing the ring using continuous liquid Interface production (CLIP).  However, Rolland demonstrates the conventionality of this particular manufacturing process [see Rolland; paragraph 0040].  Accordingly, for an artisan skilled in the art, using CLIP to manufacture the ring disclosed by Woolfson, as taught by Rolland, would have been considered obvious in view of the demonstrated conventionality of this particular method of manufacturing.  Moreover, the artisan would have been motivated to make the modification because CLIP would have facilitated the creation of objects by additive manufacturing in which the objects have portions of differing solubility and/or melting transition temperatures [see Rolland; paragraph 0040].
In relation to claim 6, Woolfson or Regents does not specifically teach that the active compound is incorporated into the IVR after printing by coating, absorption, infusion, or adsorption of active compound onto the IVR. Woodrow teaches infusion of intravaginal device material with active agent (para [0075]-[0076], [0171]).  One of ordinary skill in the art would have been motivated to combine Woodrow and Woolfson/Regents because they teach intravaginal delivery of active agents (Woodrow, para [0003], [0110]; Regents, para [0017]) and thus it would have been obvious to one of ordinary skill in the art to use the techniques of Woodrow in the devices of Woolfson and Regents because Woodrow provides 'advantages in drug profile release,' (para [0003]).
In relation to claim 7, Woolfson or Regents does not specifically teach providing a gel-like compound, wherein the gel-like compound is incorporated into the IVR after 3D printing by filling a void volume of the IVR. Woodrow teaches gels with (para [0220], [0240]). One of ordinary skill in the art would have been motivated to combine Woodrow with Woolfson/Regents because they teach intravaginal delivery of active agents (Woodrow, para [0003], [0110]; Regents, para [0017]) and thus it would have been obvious to one of ordinary skill in the art to use the gels of Woodrow in the devices of Woolfson and Regents because Woodrow provides 'advantages in drug profile release,' (para [0003]).
In relation to claim 8, Woolfson or Regents does not specifically teach providing an active compound, wherein the active compound is captured inside one or more nanoparticles incorporated into the IVR. Woodrow teaches nanoparticles with active agents (para [0069]). One of ordinary skill in the art would have been motivated to combine Woodrow and Woolfson/Regents because they teach intravaginal delivery of active agents (Woodrow, para [0003], [0110]; Woolfson, abstract, last line; Regents, para [0017]) and thus it would have been obvious to one of ordinary skill in the art to use the nanoparticles of Woodrow in the devices of Woolfson/Regents because.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”) in view of Hakamatsuka et al. (US 5,156,623; hereinafter “Hakamatsuka”).
Claim 9 is another product by process claim.  Woolfson does not disclose a foaming method to manufacture the ring.  However, Hakamatsuka demonstrates the conventionality of using foaming manufacturing methods to manufacture a sustained release implant [see Hakamatsuka; column 4, starting in line 49].  Accordingly, for an artisan skilled in the art, using foaming methods to manufacture the ring disclosed by Woolfson, as taught by Hakamatsuka, would have been considered obvious in view of the demonstrated conventionality of this particular method of manufacturing.  Moreover, the artisan would have been motivated to make the modification because the foaming method would have facilitated the achievement of a desired porosity in the materials used to manufacture the ring [see Hakamatsuka; column 4, line 59].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”) in view of Pauletti et al. (US 2003/0049302; hereinafter “Pauletti”). 
Woolfson does not disclose pore-forming agents.  However, Pauletti demonstrates the conventionality of using pore-forming agents in vaginal rings.  In paragraph 0023, Pauletti states:
“[y]et another aspect of this invention is an intravaginal composition for vaginal or transmucosal vaginal delivery of a chemotherapeutic agent and/or inhibitor of membrane efflux systems, said composition administered directly or incorporated into a device selected from the group consisting of an intravaginal tampon, intravaginal ring, intravaginal pessary, intravaginal sponge, intravaginal tablet or intravaginal strip incorporated with a composition comprising a chemotherapeutic agent and/or inhibitor of membrane efflux systems from the group consisting of antiestrogens, androgen inhibitors, antibiotic derivatives, antimetabolites, cytotoxic agents, hormones, nitrogen mustard derivatives and steroids, formulated as a cream, lotion, foam, ointment, suppository, liposomal suspension, microemulsion, bioadhesive microparticle, bioadhesive nanoparticle, solution or gel.”

In relation to the use of hydrophilic carriers within the structure of a vagina ring, Pauletti states in Paragraph 0130:
PEG 6000/PEG 1500, or PEG 6000/PEG 1500/PEG 400, or PEG 6000/PEG 400, or PEG 8000/PEG 1500, commercially available from, for example, Sigma/Aldrich, St.  Louis, Mo.”

Accordingly, for an artisan skilled in the art, using hydrophilic carriers in combination with vaginal rings, as taught by Pauletti, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the use hydrophilic carriers in vaginal rings would have facilitated trans- mucosal delivery of the agent [drug] through the vaginal mucosa to the systemic circulation [see Pauletti; paragraph 0022].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”) in view of Schopflin et al. (US 4,822,616; hereinafter “Schopflin”).
Woolfson does not disclose a resin formulation.  However, Schopflin demonstrates the conventionality of using resin formulations in the construction of a vaginal ring.   Schopflin discloses a vaginal ring made of a synthetic resin one or two rings or ring sections which contain an active medicinal agent and are made of a silicone elastomer synthetic resin [see Schopflin; column 4, starting in line 6].  Accordingly, for an artisan skilled in the art, using resin formulations in the manufacturing of vaginal rings, as taught by Schopflin, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the use resin formulations in vaginal rings would have resulted in a structure that possesses sufficient strength and elasticity to accomplish its intended function [see Schopflin; column 4, lines 39-49].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al. (US 2009/0004246A1; hereinafter “Woolfson”) in view of Daniels et al. (US 2004/0023867; hereinafter “Daniels”).
Woolfson does not disclose a vaginal ring with the capability of releasing of multiple compunds.  However, Daniels demonstrates the conventionality of using a ring [see paragraph 0070] to infuse multiple compounds [see paragraph 0050].  Accordingly, for an artisan skilled in the art, developing a vaginal ring capable of infusing multiple compunds, as taught by Daniels, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the infusion of multiple compounds would have facilitated the targeting of specific symptoms; in the case presented by Daniels, the addition of a second component such as an estrogenic compound would have been effective to prevent symptoms of estrogen deficiency, vaginal atrophy, and hot flashes [see Daniels; paragraph 0048].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783